                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAUL LOPEZ REYES,                                    Case No. 18-cv-07429-SK
                                   8                      Plaintiff,
                                                                                              ORDER DENYING STIPULATION TO
                                   9                v.                                        ALTER BRIEFING SCHEDULE
                                  10     ERIK BONNAR, et al.,
                                                                                              Regarding Docket No. 14
                                  11                      Defendants.

                                  12             The Court has reviewed the parties’ stipulation to alter the briefing schedule on Plaintiff’s
Northern District of California
 United States District Court




                                  13   motion for a temporary restraining order and HEREBY DENIES the stipulation. Although the

                                  14   Court is sympathetic to the schedules of parties and counsel, the Court needs sufficient time to

                                  15   review and analyze the submissions of the parties in order to provide a fair assessment of the

                                  16   issues.

                                  17             IT IS SO ORDERED.

                                  18   Dated: December 14, 2018

                                  19                                                      ______________________________________
                                                                                          SALLIE KIM
                                  20                                                      United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
